Citation Nr: 0324317	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  98-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for pelvic cancer 
(schwannoma) due to ionizing radiation exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from June 1951 to 
June 1955.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  In August 2000, the claim was remanded 
for additional development,  Following return of the claim 
from the RO, the Board undertook additional development in 
September 2002.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

Subsequent to the Board's receipt of the appellant's claim 
from the RO, the appellant submitted a medical statement from 
a private physician, A. M. Gordon, M.D., regarding the 
etiology of his pelvic cancer.  Pursuant to its September 
2002 development request, the Board received an additional 
statement from Dr. Gordon, along with a report of a study of 
cases involving the presence of schwannoma in people who had 
been exposed to radiation therapy.  

Since the Board undertook the additional development, the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board 
to undertake the action necessary for a proper appellate 
decision) because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which permitted the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his right to 
have the new evidence initially considered by the RO.  No 
such waiver is of record in this case.  Consequently, the 
appellant's appeal must be remanded for readjudication, 
pursuant to the VCAA, which includes consideration of the 
evidence developed by the Board, as well as evidence 
previously of record.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence the 
appellant must furnish.  

2.  Pursuant to 38 C.F.R. §  3.31 
l(b)(l)(iii), the RO must again refer this 
matter to the Under Secretary for Benefits 
for further consideration in accordance 
with paragraphs (c)(e) of section 3.311.  
The Under Secretary for Benefits must 
determine, in writing, and based on sound 
scientific and medical evidence, whether 
it is more likely, less likely or as 
likely as not, that the appellant's pelvic 
cancer resulted from radiation exposure in 
service, reconciling any opinion with the 
August 2002 and February 2003 reports by 
A.M. Gordon, M.D. and the associated 
medical treatise, and taking into 
consideration the factors listed under 38 
C.F.R. §  3.311(e).  If required, the 
Under Secretary for Benefits should 
consider whether an opinion from an 
outside consultant is required under 
38 C.F.R. § 3.311(d) to address this 
claim.  

3.  The appellant and his representative 
should be informed of the 
findings/determination of the Under 
Secretary for Benefits and, in this 
regard, they should be provided copies of 
any reports, medical opinions, 
determinations made in connection with 
this referral.  

4.  Following completion of the above, the 
RO should, in accord with 38 C.F.R. 
§ 3.3l1(b)(1)(iii) & (f), readjudicate the 
issue on appeal and in connection 
therewith, discuss all evidence received 
since the most recent supplemental 
statement of the case, which was issued in 
July 2001.  If the decision remains 
adverse to the appellant, furnish him and 
his representative a supplemental 
statement of the case and accord an 
appropriate period for response.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified, 
and he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


